In an action for separation, the defendant husband appeals from an order of the Supreme Court, Kings County, entered June 12, 1966, which awarded the wife temporary alimony (including payment of apartment rents) and counsel fees. Order modified by reducing the amount awarded for alimony from $60 per week to $30 per week. As so modified, order affirmed, without costs. In our opinion, under the circumstances presented, considering the rental allowance made and the amount of defendant’s money appropriated by plaintiff, the temporary weekly alimony should be reduced to the amount indicated. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.